Citation Nr: 0839222	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for right (major) 
shoulder disability, claimed as right shoulder reflex 
sympathetic dystrophy, to include as secondary to service-
connected left (minor) scapular-vertebral region disability 
(previously rated as myositis).

2.  Entitlement to a rating in excess of 30 percent for left 
(minor) scapular-vertebral region disability (previously 
rated as myositis).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO assigned an increased 
rating of 30 percent to the veteran's service-connected left 
(minor) scapular-vertebral region disability, effective 
December 4, 2005, the date of a VA outpatient report showing 
an increase in severity of said disability.  By that same 
rating action, the RO also denied entitlement to service 
connection for right (major) shoulder disability, to include 
as secondary to the service-connected left (minor) scapular-
vertebral region disability, and denied entitlement to a 
TDIU.  The veteran timely appealed the RO's July 2005 rating 
action to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the increased rating, service connection and TDIU 
claims currently on appeal.

First, the veteran has been service-connected for a 
disability involving the left scapular-vertebral region since 
1969.  He now contends that he has right shoulder reflex 
sympathetic dystrophy secondary to (or aggravated by overuse 
because of) the service-connected disability involving the 
scapular-vertebral region.  While a number of records on file 
note that the veteran had some problem with the right 
shoulder following a 1990 surgery, and that the right 
shoulder problem may have worsened the service-connected 
disability on the left, there is no medical opinion on file 
directly answering the question as to whether the veteran now 
has a right shoulder disorder related to service or the 
service-connected disorder.   An examination is in order.      

Second, regarding both the veteran's claim for service 
connection (discussed above) and his claim for a higher 
rating for left (minor) scapular-vertebral region disability, 
there are outstanding VA and non-VA records that might 
contain information that is relevant to the above-referenced 
claims.  The April 2005 VA examiner noted that the veteran 
was in receipt of disability benefits from the Social 
Security Administration (SSA).  (See, April 2005 VA 
examination report.)  These records are not associated with 
the veteran's claims file.  Since the SSA records may be 
relevant to both these claims (and the claim for TDIU), VA 
should obtain the underlying medical records and 
determination documents associated with the SSA award prior 
to considering the increased rating and service connection 
claims on the merits.  Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).

Additionally, the Board notes that the most recent VA medical 
evidence on file is dated in May 2005.  As VA medical records 
since May 2005 may very well contain information showing an 
increase in severity of the service-connected left (minor) 
scapular-vertebral region disability and/or address the 
etiology of the veteran's non-service-connected right 
shoulder, they are relevant to the increased rating and 
service connection issues currently on appeal, and should be 
obtained.  See, 38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim); see also 
38 C.F.R. § 3.159(c)(2) (2008).  As the matter is being 
remanded, the veteran should be afforded the opportunity to 
identify or submit copies of any records of private medical 
treatment he received that may be pertinent to his claims.  
Prior to any examination, all outstanding VA and private 
records of pertinent medical treatment should be obtained and 
added to the claims folder.  

Third, it is clear that development and adjudication of the 
claim for service connection and the claim for increase could 
have a direct impact on the outcome of the claim for a grant 
of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  Thus, the Board's resolution of the TDIU claim 
at the present time would be premature.  That determination 
must be adjudicated in connection with the claim of 
entitlement to a rating in excess of 30 percent for service-
connected left (minor) scapular-vertebral region disability 
and the claim for entitlement to service connection for right 
(major) shoulder disability, to include on a secondary basis.

While adjudication of the TDIU matter should be held off 
until the other matters are decided, additional development 
as to the TDIU matter at this time is not pre-mature.  During 
the examination to assess the severity of the veteran's 
service-connected left scapula-vertebral disability and the 
nature and likely etiology of the veteran's right shoulder 
disability, the examiner should also be asked to provide 
findings relevant to the matter involving entitlement to a 
TDIU.  Specifically, the examiner should make findings as to 
the following:  (1) do the veteran's disabilities preclude 
him from obtaining and maintaining employment; and (2) if so, 
is he precluded from employment due solely to conditions 
related to service.  

Prior to making such findings, the examiner should consider 
the veteran's statements that he is unemployable as a result 
of his left (minor) scapular-vertebral region and right 
(major) shoulder disabilities, respectively.  To this end, he 
has maintained that as a result of his non-service-connected 
right (major) shoulder disability, he has experienced 
increased pain and spasms in his service-connected left 
(minor) scapular-vertebral region disability, which, in turn, 
has made it impossible for him to write and perform fine 
precise movements---skills integral to his previous 
employment as a lithographer.  (See, VA Form 21-4138 
Statement in Support of Claim, and VA Form 21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability, dated and signed by the veteran and received 
by the RO in April 2005, respectively).  The examiner should 
also consider findings from previous examination reports.   
Specifically noted are findings of an April 2005 VA examiner 
commented that up until 1999, the veteran had worked as a 
lithographer, but due to the nature of fine precise movements 
required for the job, he was unable to continue.  The VA 
examiner further noted that the veteran was, however, still 
able to write with his right (major) hand, except during 
spasm attacks, when he practically had no hands.  (See, April 
2005 VA examination report).  Thus, the probative question 
remains as to whether the service-connected disability alone 
(italics added) precludes the veteran from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  This is 
the question that must be addressed by the examiner on 
remand.  

As stated by the United States Court of Appeals for Veterans 
Claims (Court) in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on her current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).  A VA examination is 
therefore required to address the affect of the veteran's 
service-connected disability on his ability to maintain 
employment.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of the award and medical records 
associated with the appellant's grant of 
SSA disability benefits and those upon 
which any continuing award was based.

2.  Take necessary steps to ascertain 
whether any VA or private records of 
pertinent medical treatment remain 
outstanding, and, if so, take steps to 
obtain them for the record.  If  
necessary, contact the veteran and ask 
him to identify and/or submit releases 
forms to obtain copies of any records 
of pertinent private treatment.  
Specific attention should be given to 
obtaining VA outpatient treatment 
records from the Westhaven, 
Connecticut, VA Medical Center, dated 
from May 2005 to the present.  All 
information, which is not duplicative 
of evidence already received, should be 
associated with the claims folder.  All 
requests for records and their 
responses should be clearly delineated 
in the claims folder.

3.  After any outstanding records are 
added to the claims folder (to the extent 
available), schedule the veteran for a VA 
medical examination to determine the 
following:  (a) the nature and likely 
etiology of the veteran's right shoulder 
disability; (b) the precise  nature and 
severity of the veteran's service-
connected left (minor) scapular-vertebral 
region disability; and (c) the impact of 
the veteran's service-connected 
disability (or disabilities, if it is 
apparent that the right shoulder 
disability is related to service) on his 
employability.  

The claims folder must be made available 
to and thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should review 
the veteran's statements as well as the 
findings of prior examiners.  Any special 
diagnostic studies deemed necessary 
should be performed.  

After reviewing the records, examining 
the veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiner should provide medical findings 
or opinions responsive to the following: 

a)	Is it at least as likely as not that 
the veteran has a right shoulder 
disability (claimed as right shoulder 
reflex sympathetic dystrophy) that is 
secondary to (either due to or 
aggravated by) service or a service-
connected disability - including the 
service-connected disability involving 
the scapular-vertebral region?

b)	Identify the symptoms due to the 
service-connected left (minor) 
scapular-vertebral region disability 
and describe the severity of their 
impact on the veteran's use of his 
scapular-vertebral region and left 
arm.  Specific findings should be made 
as to the presence, if any, of the 
following:  impairment of the left 
(minor) humerus (i.e., fibrosis union 
of, nonunion of (false flail joint); 
loss of head of (flail shoulder); 
ankylosis of the left (minor) 
scalpulohumeral articulation); 
dislocation; impaired union; malunion; 
and limitations on range of motion.

c)	Identify the symptoms due to the 
service-connected disability (or 
disabilities if, if it is apparent 
that the right shoulder disability is 
related to service), as opposed to any 
non-service-connected disability.  
Based on examination findings and 
other evidence contained in the claims 
folder, the examiner must offer an 
opinion as to whether it is at least 
as likely as not that the veteran is 
unable to obtain or maintain 
substantially gainful employment 
solely as a result of his service-
connected disability (or 
disabilities).  In doing so, the 
examiner also must consider the 
veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain gainful employment in light 
of his service-connected disability, 
alone.  In formulating the foregoing 
opinion, the VA examiner is requested 
to comment on an April 2005 VA 
examination report, reflecting that 
while the veteran was unable to write 
and perform fine and precise 
movements--skills integral to his job 
as a lithographer---due to his 
service-connected left (minor) 
scapular-vertebral region disability, 
he was still able to use, and write 
with, his right (major) hand.  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

